DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN107365655 in view of Low et al, Production of Apple Cider from apple pomace using an enzymatic pre-treatment process, BREE 495 ENGINEERING DESIGN 3, April 2017 (LOW), United States Patent Application Publication No. 2004/0063184 (GRICHKO) and Jolly et al., Effect of Saccharomyces, Non-Saccharomyces Yeasts and Malolactic Fermentation Strategies on Fermentation Kinetics and Flavor of Shiraz Wines, Fermentation 2017, 3, 64; doi:10.3390/fermentation3040064 (JOLLY). 
Claim 1 is rejected as follows: 















Claim 1 
CN107365655 (translation)
LOW
GRICHKO
JOLLY

1) treating raw materials: crushing grapes or apples to obtain clear juice and peel residue, and adding potassium metabisulfite in a crushing process, wherein an addition amount of the potassium metabisulfite is 50-70 mg/L according to a volume of mixed juice of the clear juice and the peel residue; and further adding vitamin C and carbon dioxide in the crushing process when the raw materials are the apples, wherein an addition amount of the vitamin C is 20-40 mg/L according to the volume of the mixed juice;
At page 3, lines 20-26, it is taught that apples are crushed to obtain clear juice with the pomace (i.e., peel and soilds that have been crushed) of apple.  Potassium metabisulfite is added in amount of 50-70 mg/L (the same as claimed), along with carbon dioxide.  At page 4, line 51 to pg. 5, line 2, it taught that because antioxidants such as potassium metabisulfite and vitamin C are added in the process and protected by carbon dioxide, the oxidation browning in the juicing and fermenting processes is inhibited, and the wine is clear and transparent.  The amount of vitamin C is not taught. However, it is taught that vitamin C is added as an antioxidant and in combination with potasssium metabisulfite.   It would have been obvious to one skilled in the art to vary the amount of vitamin C added based on the level of oxidation inhibition needed and amount of potassium metabisulfite that is added. 
 
 
 

2) performing a heat treatment on the peel residue: keeping the peel residue at a temperature of 72-75°C for 1h
CN107365655 does not teach step 2).
 LOW teaches that the valorization of grape pomace through hot compressed water extraction and hydrolysis showed that from ambient temperature to 50°C, the main process taking place was the extraction of free sugars. Furthermore, for temperatures above 100°C, the corresponding increase in yield with time was much more moderate. Additionally, guidelines for the pasteurization of apple juice suggest limiting heat treatment of regular apple juice, to 80°C.  These guidelines set a limit to the temperature in a study of a heat treatment of the apple pomace.  It would have been obvious to one skilled in the art to keep the temperature within the range of 50C to 80C (i,.e., encompassing that claimed) as this allows for the release of saccharides (see Low, pg. 9).  As to the time, it would have been obvious to one skilled in the art to vary the time of the step based on the temperature.   
 
 

3) performing an enzyme treatment on the peel residue: mixing 20% of the clear juice obtained in step 1) and the peel residue subjected to the heat treatment in step 2) to obtain mixed residue liquid, adding 20-50 mg/L of a complex enzyme 1 to the mixed residue liquid according to a volume of the mixed residue liquid, and performing enzymolysis at 45-55°C for 2 h, wherein the complex enzyme 1 is composed of cellulase, pectinase, xylanase and the cutinase according to a mass ratio of (2-4):(2-4):(1-2):(1-2);
 
CN107365655 does not teach treating the peel as recited in step 3).  However, LOW additionally teaches pectinases, cellulases and hemicellulases are often used together to enhance juice and sugar extraction and yields by hydrolyzing cell wall components (see page 27, last two paragraphs).  Figure 8 on page 28 shows that the mixture is incubated for 2 hours.  This is the same as claimed.

 It would have been obvious to mix the clear juice with the peel residue as LOW teaches that the treatment of peel residue increase ethanol and sugar.  Thus, it would have been obvious to mix 20% of the clear juice obtained in step 1) and the peel residue subjected to the heat treatment to control the sugar and ethanol yield. 

Additionally, it taught that pectinase has an optimal condition of 40-50C (i.e., overlapping that claimed) and when in combination with cellulase can be in an amount of 05 u/mg and cellulase at 0.1 u/mg. It would have been obvious to add the pretreatment of LOW to CN107365655 as this enhances juice and sugar extraction. Neither CN107365655 nor LOW teach the addition of xylanase and cutinase.
At [0010], GRICHKO teaches at least one esterase can be used to raise the limit of ethanol tolerance of the fermenting microorganism to improve ethanol yield and/or to increase the rate of fermentation.  In [0012], a preferred enzyme is a xylanase. Other preferred esterases are cutinases [0021].  Thus, it would have been obvious to one skilled in the art to combine GRICHKO with CN107365655 and LOW to increase ethanol tolerance.  As to the ratio and amount of enzymes, it would have been obvious to vary the enzymes based on desired ethanol yield as taught by GRICHKO (i.e., for cutinase and xylanase) and enhance juice and sugar extraction as taught by LOW (i.e., for cellulase and pectinase).  
 

4) preparing mixed juice: mixing the peel residue subjected to the enzyme treatment in step 3) and the clear juice obtained in step 1) to obtain the mixed juice, and adding 20-50 mg/L of a complex enzyme II according to a volume of the mixed juice, wherein the complex enzyme ll is composed of the pectinase and B-glucosidase, and a mass ratio of the pectinase to the B- glucosidase is (2-3):(1-2);
At page 3, lines 30-33, CN107365655 teaches dipping the skin/peel residue; then adding activated beta-glucosidase, cellulase and flavor enhancing pectinase (i.e., same enzymes claimed in step 4)), wherein the adding amount is 50mg/L of mixed juice (which touches on that claimed). At page 4, lines 12-15. The ratio of beta-glucosidase to pectinase is 2:2, which falls within and touches that claimed.   Thus, it would have been obvious to combine peel residue with the clear juice to enhance aroma.  LOW additionally teaches pectinases, cellulases and hemicellulases are often used together to enhance juice and sugar extraction and yields by hydrolyzing cell wall components (see page 27, last two paragraphs).  Thus, it would have been obvious to mixing the peel residue subjected to the enzyme treatment in step 3) and the clear juice obtained in step 1)  to enhance  juice and sugar amounts in the overall composition. 
 
 
 

5) adjusting a sugar degree: measuring the sugar degree of the mixed juice subjected to the enzymolysis in step 4), and adding sugar to adjust the sugar degree of the mixed juice according to a standard of brewing 12° apple dry wine;
At page  3, lines 33-36, CN107365655 it is taught that one measures the sugar degree of the apple mixed juice, and adding sugar to adjust the sugar degree of the mixed juice to 23% according to the standard of brewing 12o apple dry wine;
 
 
 

6) performing early-stage fermentation: inoculating non-saccharomyces cerevisiae for fermentation, wherein an inoculation amount of the non-saccharomyces cerevisiae is 10° CFU/mL, a fermentation temperature is 12°C-15°C, and the fermentation time is 6 to 8 days and wherein the non-saccharomyces is T. delbuckei, L. thermotolerans or C. zemplina;
At pg. 3, lines it is taught by CN107365655 that a flavoring yeast seeding tank is used by soaking the belt skin in the step 3) for 24 hours, taking 70-100L of mixed juice in a small tank for later use, and activating the activated dry aroma-enhancing yeast.  However, the type and amount of yeast is not taught. 
CN107365655, LOW and GRICHKO do not teach an early stage fermentation. 
 
In the second paragraph on page 2, JOLLY teaches that non-Saccharomyces yeasts such as Candida zemplinina (abstract) have different oenological properties and can be used to modulate and improve the aroma and complexity of wines.  It would have been obvious to one skilled in the art to add an early fermentation step with non-saccharomyces cerevisiae to increase the aroma and complexity of the wine.  At page 6, 2.1 × 104 and 1.9 × 105 cfu/ml were used.  At the bottom of page 6, the fermentation was tracked from 24 hours to 18 days. . It would have been obvious to vary the time based on the desired flavor profile.   

7) performing main fermentation: inoculating a dry yeast seed solution into a fermentation system after the early-stage fermentation is finished, wherein a seed inoculation amount is 10% (mass fraction) of an amount of the non-saccharomyces cerevisiae in the fermentation system at the moment, the fermentation is performed at a temperature of 25- 30°C, and the fermentation is stopped when a specific gravity is reduced to 0.994-0.992, so as to obtain fermentation liquor;
At page 3, lines 39-45, CN107365655 inoculating a dry yeast seed solution into a fermentation system is taught.  The yeast is added in an amount to enhance the aroma of the product.  Thus, it would have been obvious to one skilled in the art to vary the inoculation amount of yeast added based on desired aroma.   The fermentation is 24-28 hours at 18-20C.   However, it would have been obvious to vary the time and temperature based on the optimal temperatures of the yeast.  The type of yeast is not disclosed.  However, it would have bene obvious to ferment the product at the optimal temperature of the yeast.  The fermentation is stopped when a specific gravity is reduced to 0.994-0.992, so as to obtain fermentation liquor.
 
 
 

8) separating wine and residue: centrifuging the fermentation liquor to obtain a supernate, namely raw wine;
At page 3, lines 46-48, CN107365655 teaches centrifugation is used to obtain wine supernate. 
 
 
 

9) performing a fining treatment: mixing the raw wine with 0.3-0.5 g/L of bentonite, 0.04-0.06 g/L of egg white powder and 18-20 mg/L of potassium metabisulfite according to a volume of the raw wine, and performing the fining treatment for 8-10 d;
CN107365655 teaches fining is about removing unwanted material (i.e., sediment) from wine. At page 8, lines 1-7, a fining step to remove sediment is used that includes adding bentonite and 0.05g/L egg white powder in an amount of 0.3-0.5g/L, and mixing with wine; 20 mg/l of potassium metabisulfite and Vc are respectively added during the period to inhibit bacterial pollution and prevent browning; forming sediments after 8d-10d after the glue discharging treatment, and removing the sediments.  The amount of bentonite is not taught. However, it would have been obvious to vary the amount of bentonite based on the amount of sediment removal needed.
 
 
 

10) performing a stabilizing treatment: removing sediments after the fining treatment to obtain wine, and keeping the wine at a temperature of -4--4.5°C for 10-14 d; and
At pg. 4, lines 1-10, CN107365655 teaches that stability treatment comprises cooling the fermentation tank, keeping the temperature of the wine in the fermentation tank at-4.5oC, and maintaining for 10-14 days
 
 
 

11) Performing filtering: filtering the wine to obtain a fruit wine finished product.
At pg. 4, lines 1-10, CN107365655 teaches the product is filtered to obtain a fruit wine.
 
 
 



Claim 1 is directed to a method of making a wine. The applicant is respectfully reminded that the applicant is also respectfully reminded that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).


Claim 2 recites that in step 1), according to the volume of the mixed juice, the addition amount of the vitamin C is 20 mg/L, and the filling amount of the carbon dioxide is 0.5 kg/kL.
The amount of vitamin C is not taught by CN107365655.  However, it is taught that vitamin C is added as an antioxidant and in combination with potasssium metabisulfite (CN107365655, pg. 4, lines 50-52).   It would have been obvious to one skilled in the art to vary the amount of vitamin C added based on the level of oxidation inhibition needed and whether potassium metabisulfite that is added.
At page 5, lines 18-19 of CN107365655, it is taught that 0.5kg of carbon dioxide is added per kiloliter.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").


Claim 3 recites that in step 3), according to the volume of the mixed residue liquid, the addition amount of the complex enzyme 1 is 50 mg/L, and the complex enzyme 1 is composed of the cellulase, the pectinase, the xylanase and the cutinase according to the mass ratio of 2:2:1:1.
CN107365655 does not teach treating the peel as recited in step 3).  However, LOW additionally teaches pectinases, cellulases and hemicellulases are often used together to enhance juice and sugar extraction and yields by hydrolyzing cell wall components (see page 27, last two paragraphs).  Additionally, it is taught that pectinase has an optimal condition of 40-50C (i.e., overlapping that claimed) and when in combination with cellulase can be in an amount of 05 u/mg and cellulase at 0.1 u/mg. It would have been obvious to add the treatment of pomace/peel of LOW to CN107365655 as this provide a fraction with enhanced juice and sugar extraction. 
Neither CN107365655 nor LOW teach the addition of xylanase and cutinase.
At [0010], GRICHKO teaches at least one esterase can be used to raise the limit of ethanol tolerance of the fermenting microorganism to improve ethanol yield and/or to increase the rate of fermentation.  In [0012], a preferred enzyme is a xylanase. Other preferred esterases are cutinases [0021].  Thus, it would have been obvious to one skilled in the art to combine GRICHKO with CN107365655 and LOW to increase ethanol tolerance.  As to the ratio and amount of enzymes, it would have been obvious to vary the enzymes based on desired ethanol yield as taught by GRICHKO (i.e., for cutinase and xylanase) and enhance juice and sugar extraction as taught by LOW (i.e., for cellulase and pectinase).  

Claim 4 recites that in step 4), according to the volume of the mixed juice, 40 mg/L of the complex enzyme II is added, the complex enzyme ll is composed of the pectinase and the B-glucosidase, and the mass ratio of the pectinase to the B-glucosidase is 2:1. 
At page 3, lines 11-13, it is taught by CN107365655 that beta-glucosidase, cellulase and flavor enhancing pectinase at a ratio of 1:2:2.  Thus, the ratio of pectinase to beta-glucosidase is 2:1. It would have been obvious to apply this ratio for general usage as CN107365655 teaches helps improve the flavor.  It would have been obvious to vary the amount of enzyme added to vary the flavor, as CN107365655 teaches that the enzymes impact flavor. 
As to the amount, CN107365655 teaches that the enzymes are used to enhance flavor (pg. 3, lines 11-13).  It would have been obvious to vary the amount of enzyme based on the desired flavor profile. .
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.


Claim 5 recites that in step 5), the sugar degree of the mixed juice is 23%, and a mass ratio of cane sugar to fructose is 2:1.
	As to claim 5, it is taught by CN 107365655 that the sugar added in the step 4) is sucrose and fructose, and the adding weight ratio of the sucrose to the fructose is 2: 1 (see page 4, lines 11-15).  At page 5, lines 50-52, it is taught that measuring sugar degree of the apple mixed juice, and adding sugar to adjust sugar degree of the mixed juice to 23% (adding ratio of sucrose and fructose is 2:1).

Claim 6 recites that the non- saccharomyces cerevisiae is T. delbrueckii, L. theromotolerans or C. zemplinina.
As to claim 6, CN 107365655, LOW and GRICHKO do not teach using specific non-saccharomyces yeasts. 
JOLLY teaches in the second paragraph on page 2 that Candida zemplinina, Kazachstania aerobia, K. gamospora, and Lachancea thermotolerans can be used.  JOLLY teaches that these non-Saccharomyces yeasts have different oenological properties and can be used to modulate and improve the aroma and complexity of wines.  It would have been obvious to one skilled in the art to add an early fermentation step with non-saccharomyces cerevisiae as recited to increase the aroma and complexity of the wine. 


Claim 8 recites that in step 8), after the wine and the residue are separated, according to product types, raw wine of dry red grape wine is subjected to malo-lactic fermentation, in which according to the volume of the raw wine, 10° CFU/mL of lactic acid bacteria are inoculated into the raw wine, the fermentation is performed at a temperature of 28-30°C, and the fermentation is finished until no malic acid is detected.
In the second paragraph on page 2, JOLLY teaches that non-Saccharomyces yeasts have different oenological properties and can be used to modulate and improve the aroma and complexity of wines.  It would have been obvious to one skilled in the art to add an early fermentation step with non-saccharomyces cerevisiae to increase the aroma and complexity of the wine.  At page 6, 2.1 × 104 and 1.9 × 105 cfu/ml were used.  At the bottom of page 6, the fermentation was tracked from 24 hours to 18 days. . It would have been obvious to vary the time based on the desired flavor profile.   Malolactic fermentation is an enzymatic decarboxylation of L-malic acid to L-lactic acid and CO2 and is required for the production of some red wines, full-bodied white and sparkling wines.  
Malolactic fermentation is an enzymatic decarboxylation of L-malic acid to L-lactic acid and CO2 and is required for the production of some red wines, full-bodied white and sparkling wines.  Malolactic fermentation increases microbiological stability and can affect wine ﬂavor through the modiﬁcation of compounds such as diacetyl, esters, higher alcohols and volatile acids. 
 Thus, it would have been obvious to allow the fermentation until malic acid is left to produce the preferred lactic acid and stabilize the wine. 
 Yeast growth media were incubated aerobically and incubated under facultative anaerobic conditions at 28◦ C for 2–7 days, after which the colonies were counted. The naturally occurring non-Saccharomyces yeast populations were determined by counting the non-Saccharomyces yeast colonies present in the reference treatment.  This is the same temperature as claimed and overlaps the claimed time period. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
It would have been obvious to employ the malolactic fermentation in the references above, as JOLLY teaches malolactic fermentation increases microbiological stability and can affect wine ﬂavor through the modiﬁcation of compounds such as diacetyl, esters, higher alcohols and volatile acids. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable CN107365655, LOW, GRICHKO and JOLLY as applied to claims 1-6 and 8 above, and further in view of Angel Active Dry Wine Yeast Rv002 For Red Wines Grape Juice Fermentation - Buy Pineapple Wine Yeast,Wine Juice Yeast,Winery Yeast Product on Alibaba.com (ANGEL), accessed at https://www.alibaba.com/product-detail/Angel-Active-Dry-Wine-Yeast-RV002_62414991007.html (1999) (ANGEL).
The above references are silent as to the dry yeast.
However, ANGEL teaches that active dry yeast RVOO2 can be used to enhance lixiviation for tannins and pigments, produce more polysaccharide, provide good structure, provide balance and obtain a full flavor.   Thus, it would have been obvious to use the yeast of ANGEL in the references above, as ANGEL teaches the yeast can be used to enhance lixiviation for tannins and pigments, produce more polysaccharide, provide good structure, provide balance and obtain a full flavor.   

Response to Arguments
Applicant's arguments filed5/18/2022 have been fully considered but they are not persuasive
At the outset, the applicant argues that dependent claim 7 must be found non- obvious because Angel is not available as prior art. The applicant argues that there is no date associated with this specific publication of this website page other than the copyright notation on the last page, stating “1999-2022 Alibaba.com.” 
However, the copyright notation establishes that the product was known prior to the filing of the present application. While the design of the website may have changed, it does not change the fact that product was known. In support of this position, it is noted that XU et al, Dispersive Liquid-Liquid Microextraction Method for HPLC Determination of Phenolic Compounds in Wine, Food Anal. Methods (2017) 10:2383-2397 evidences that RV002 as known and used as a dry active yeast  prior to the filing of the application (pg. 2384, right column, last paragraph).

The applicant also argues that the Examiner cites to an opinion from the 8th Circuit Court of Appeals, Mills v. Pillsbury Co., 378 F.2d 666, 1967 and that decisions of the Circuit Court of Appeals are not binding on the US Patent Office. Rather, it is argued that decisions from the Federal Circuit are binding.
However, it is noted that the Federal Circuit was not created until 1982.  This fact that the federal circuit was not created until 1982 does not mean that previous case law and precedent is inapplicable. 

The applicant also argues that claims at issue are not the product of culinary exploration by chefs, but rather a scientifically proven, chemically measured, and inventive method comprising very specific steps characterized by quantitative measurements. The claimed invention is not merely a bread product, but a scientifically researched and studied method of fermentation involving the eukaryote cells from yeast. While the study of fermentation and yeast dates back millennia, the US Patent Office has continuously granted patents and found patentable similar fermentation apparatuses, systems, methods, biological strains, and compositions over the course of its existence since 1802.
However, in view of the cited prior art discussed above, it remains unclear what is unique and nonobviousness regarding applicant’s claimed method. Indeed, while the applicant argues that the present invention is a scientifically researched and studied method of fermentation, the resulting product is a fruit wine. Given the breadth of the claims and cited art, it is the Examiner’s position that In re Levin remains relevant. While the claimed invention is a method that uses well-known ingredients and process steps to produce a composition that has been produced for thousands of years.  
The applicant does argue that the claimed method results in more hydrolyzed glycosides. However, NONE of the claims require such a result. 

As to the CN107365655, it is argued that the Examiner points to no specific passages, provides no well-articulated reasoning, and cites to no support for reliance on this primary reference. Instead, the Examiner provides a table of 6 pages in length and leaves it to Applicant to make out the basis of the Office’s alleged prima facie case of obviousness.
However, it is respectfully submitted that this is not true. Citations are provided with the table.  Indeed, the opening section of the table directs the reader to page 3, lines 20-26: 

    PNG
    media_image1.png
    217
    756
    media_image1.png
    Greyscale


The applicant also argues that looking to the table found at pages 5 to 12 of the Office action, it appears that the primary reference Deng et al. is relied upon to describe generally steps 1), 4), 5), and 7) to 11) of claim 1. The Examiner apparently relies on the disclosure of Wanjohi et al. to find the elements recited in steps 2) and 3) of claim 1, and Grichko additionally for the elements of step 3) of claim 1. Plessis et al. apparently describes step 6) of claim 1. (/d.).  Moreover, it is argued that nowhere is there a disclosure or suggestion of first subjecting peel residue to heat treatment with cellulase, pectinase, xylanase, and cutinase, followed by addition of this product to the clear fruit juice in a certain ratio and adding this new mixture to pectinase and B-glucosidase and then fermenting the product. This order of addition 1s important and an element of Applicants’ first claim that must be accounted for in any attempt to establish a prima facie case of obviousness.
However, 

The applicant also argues that there are far too many numerous possible combinations and alterations/modifications for one of ordinary skill in the art to have possibly found their way through this maze and arrive at exactly the precise order and elements recited without hindsight reasoning.
It is argued that dependent claims 2 to 5 and 7 are also non-obvious as the rejection above is improper.  However, the rejection of claim 1 is proper for the reasons noted above. 
for, inter alia, depending from a non-obvious base claim, i.e., claim 1, as amended. As noted in the M.P.E.P. at § 2143.03, if an independent claim is nonobvious under 35 U.S.C. § 103, then any claim depending therefrom is nonobvious. (/n re Fine, 837 F.2d 1071, 5 U.S.P.Q.2d 1596 (Fed. Cir. 1988)).

For at least these reasons, reconsideration and withdrawal of the obviousness rejection of claims | to 5 and 7 are respectfully requested.

As to claim 6, it is argued that the Office action is not clear with regard to the basis of the rejection of claim 6, whether claim 6 is actually rejected, and any well articulated reasoning as the basis of the rejection of claim 6.
However, claim 6 is plainly rejected as follows in the Official Action: 

    PNG
    media_image2.png
    596
    716
    media_image2.png
    Greyscale

Claim 6 is dependent on claim 1.  As such, claim 6 includes all of the limitations of claim 1.  While the rejection of claim 1 has not been repeated as this would be redundant, the rejection does cite the relevant references and excerpts relied upon. 

As to claim 8, it is also argued that claim 8 is likewise rejected under 35 U.S.C. § 103 as being unpatentable over Wanjohi et al., in view Grichko, and Plessis et al., and further in view of Deng et al., but the action makes this unclear.
However, claim 8 is also plainly rejected as follows:  

    PNG
    media_image3.png
    285
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    601
    608
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    747
    648
    media_image5.png
    Greyscale

Claim 8 is dependent on claim 1.  As such, claim 8 includes all of the limitations of claim 1.  While the rejection of claim 1 has not been repeated as this would be redundant, the rejection does cite the relevant references and excerpts relied upon. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                      

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791